DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 5/12/2020.  As directed by the amendment, claim 1 has been cancelled, and claims 2-21 have been added. As such, claims 2-21 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/978,662 and 62/034,061, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional applications do not describe wherein “the negative flow of gas [is] drawn from the subject's airway at a flow rate configured to reduce a concentration of an exhaled gas in a physiological dead space of the subject's airway”. Therefore, since this language is in all of the independent claims, all of the instant claims receive the filing date of the PCT parent application, that is, 4/10/2015.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GAS THERAPY SYSTEM FOR PROVIDING POSITIVE AND NEGATIVE GAS FLOWS.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 2 appears to be intended to read “nare
Claim 8, line 2, while it does not rise to level of indefiniteness because of the “or”, it is unclear why “or…40%-80%” is included in the claim, since “less than 95%” encompasses this range 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-9, 11, 12, 15, 17, 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and/or 18 of U.S. Patent No. 10,610,653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully anticipate the broader instant claims.
Claims 5, 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 18 of U.S. Patent No. 10,610,653 B2 in view of Jaffe et al. (US 2008/0190436 A1; hereinafter “Jaffe”). The patented claims lack the limitations of instant claims 5, 6 and 16. However, these were common nasal cannula structures before the effective filing date of the claimed invention, as demonstrated by Jaffe (Figs. 15, 17, 18, 23 and 25), such that the instant limitations would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims in order to recite standard configurations for negative and flow passages into/out of a nasal cannula. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,610,653 B2 in view of Bowe et al. (US 5,335,656; hereinafter “Bowe”). The patented claims are silent regarding the prongs being different. However, Bowe demonstrates that it was known in the art of cannulas delivering negative and positive flows before the effective filing date of the claimed invention for the prongs thereof to be different (Fig. 5; col. 9, lines 12-15). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant limitation in the patented claims, in order to help ensure that the gas sample is not diluted when using the negative flow for gas sampling (Bowe, col. 9, lines 23-27).
Claims 5, 13-15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,610,653 B2 in view of Carter (US 4,989,599; hereinafter “Carter”). The patented claims lack the limitations of instant claims 5, 13-15 and 16. However, these were common nasal cannula structures before the effective filing date of the claimed invention, as demonstrated by Carter (Figs. 1 and 5 in view of col. 6, lines 1-13), such that the instant limitations would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims in order to recite standard configurations for negative and flow passages into/out of a nasal cannula. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,610,653 B2 in view of Dobritz (US 4,048,993; hereinafter “Dobritz”). The patented claims do not recite exactly how the wick or absorbent material is incorporated, such that they are silent regarding the limitations of instant claim 19. However, Dobritz demonstrates that it was known in the respiratory interface art before the effective filing of the claimed invention to provide an HME transfer material (diffusion foil 5) (Figs. 1-2) between inhalation and exhalation flow passageways (portions 9/9’ and 10/10’) that acts as a seal between/prevents pneumatic communication between the two passageways (col. 3, line 62-col. 4, line 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to include the instant limitations in the patented claims, in order to incorporate the patented HME material in a way that ensures its proper functioning.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 (and thus its dependent claims), “wherein the rate…is set to a function” appears to be directed to a step of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Per the preamble, the claim is drawn only to the interface. Whereas lines 7-8 are understood to be intended use/in conjunction with the configuration of the second gas passageway, that is, the interface must simply be capable of allowing for a negative flow at the rate recited in lines 7-8 (which is any level of negative flow because any amount of negative flow will reduce the concentration of an exhaled gas as claimed, at least to some degree), because lines 9-11 are presented as separate limitation (per their presence in a new paragraph/indent), it appears that they are an improper method step included in the apparatus claim. Moreover, this step is not understood to inform the structure of the interface. For purposes of examination, the limitation of lines 9-11 will be addressed only as far as an interface with a first and second passageway that allow positive and negative flows is fully capable of being used with flows as claimed.
Regarding claim 2, further limiting the rate appears to be further limiting a method step of using the interface (see discussion above). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. For purposes of examination, so long as a prior art interface is fully capable of delivering a positive flow rate of at least 10 lpm, it will be considered to meet this limitation.
Regarding claim 13, there is no context/reference point in the claim for assessing “under,” rendering its scope indefinite. As best understood, for purposes of examination, “under” means “below/beneath when the interface is worn by a subject such that the at least one nasal prong is fit into the nare of the subject”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer module” in claim 18, because the mere presence “a wick or absorbent material” does not provide enough structure to provide the “transfer” function, which is a transfer of moisture and/or heat from the second gas passageway to the first gas passageway per instant paras [0008], [0014] and [0064].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 7, 9, 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levitsky et al. (US 2011/0009763 A1; hereinafter “Levitsky”).
Regarding claim 2, Levitsky discloses a non-sealing patient interface (Fig. 1), the interface comprising: 
a first gas passageway (comprising the passageway through gas delivery tube 104 OR 106) configured to deliver a continuous positive flow of gas from a positive gas flow source to a subject's airway when in use (para [0057]; which is fully capable of being a CPAP device, as nothing would preclude this intended use); and 
a second gas passageway (comprising the passageway through sampling cannula 111) configured to, simultaneous with the delivery of the continuous positive flow of gas by the first gas passageway, deliver a negative flow of gas drawn from the subject's airway to a negative gas flow source (suction forced applied by a pump) when in use (Fig. 1; paras [0050-51]), the negative flow of gas fully capable of being drawn from the subject's airway at a flow rate configured to reduce a concentration of an exhaled gas in a physiological dead space of the subject's airway (any level of negative flow provides for this function because any amount of negative flow within the nasal prongs will reduce the concentration of an exhaled gas within the nostrils, at least to some degree), 
wherein the rate of the negative flow of gas drawn from the subject's airway is fully capable of being set to a function of the rate of the continuous positive flow of gas delivered to the subject's airway, as nothing would preclude this intended use.  
Regarding claim 3, Levitsky discloses the interface of Claim 2, wherein the rate of the continuous positive flow of gas is at least 10 liters per minute (Fig. 1; paras [0062-63]).  
Regarding claim 4, Levitsky discloses the interface of Claim 2, further comprising a manifold (cannula 102), wherein the first and second gas passageways interface with the manifold (Fig. 1, where the first gas passageways feed into the manifold and the second gas passageway is tied to the manifold).
Regarding claim 6, Levitsky discloses the interface of Claim 4, wherein the first and second gas passageways interface with the patient interface on a single side of the manifold (Fig. 1, when the first gas passageway is considered as that through tube 106, such that the passageways both interface with the right side of the manifold).  
Regarding claim 7, Levitsky discloses the interface of Claim 2, further comprising a nasal cannula (cannula 102) (Fig. 1) that includes at least one prong (prongs 108,110) configured to fit into a nare (nostrils 101a&b) of the subject (Fig. 1).
Regarding claim 9, Levitsky discloses the interface of Claim 7, wherein the at least one prong comprises a first nasal prong (108) and a second nasal prong (110) (Fig. 1).  
Regarding claim 10, Levitsky discloses the interface of Claim 9, wherein the first nasal prong is different from the second nasal prong (Fig. 1, where prong 108 has tube 111 running alongside it and prong 110 does not).
Regarding claim 14, Levitsky discloses the interface of Claim 2, further comprising a barrier (e.g. the material forming tube 111 or cannula 102 and/or tubes 104/106) that substantially pneumatically isolates the continuous positive flow of gas and the negative flow of gas (Fig. 1).
Regarding claim 16, Levitsky discloses the interface of Claim 2, wherein the first and second gas passageways are provided in different conduits (Fig. 1).

Claim(s) 2, 4, 5, 7, 9, 11-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Carter (US 4,989,599; hereinafter “Carter”).
Regarding claim 2, Carter discloses a non-sealing patient interface (Fig. 5; where the cylindrical shape is non-sealing, see e.g. instant Fig. 1M), the interface comprising: 
a first gas passageway (comprising the passageway through inlet 32 and/or gas delivery hose 16, when hose 16 is connected to the left side of the interface at inlet 32 as provided for in col. 6, lines 8-13 and lines 27-32) configured to deliver a continuous positive flow of gas from a positive gas flow source (e.g. gas supply equipment 12, which is fully capable of being a CPAP device, as nothing would preclude this intended use) to a subject's airway when in use (col. 4, lines 34-45; col. 6, lines 38-44); and 
a second gas passageway (comprising the passageway through inlet 30 and/or monitoring hose 18, when hose 18 is connected to the right side of the interface at inlet 30 as provided for in col. 6, lines 8-13 and lines 27-32) configured to, simultaneous with the delivery of the continuous positive flow of gas by the first gas passageway, deliver a negative flow of gas drawn from the subject's airway to a negative gas flow source (monitoring equipment 14, which is fully capable of being sidestream device that pulls a slight vacuum on the line, as nothing would preclude this intended use) when in use (col. 4, lines 34-45; col. 6, lines 38-44), the negative flow of gas fully capable of being drawn from the subject's airway at a flow rate configured to reduce a concentration of an exhaled gas in a physiological dead space of the subject's airway (any level of negative flow provides for this function because any amount of negative flow within the nasal prongs will reduce the concentration of an exhaled gas within the nostrils, at least to some degree), 
wherein the rate of the negative flow of gas drawn from the subject's airway is fully capable of being set to a function of the rate of the continuous positive flow of gas delivered to the subject's airway, as nothing would preclude this intended use.  
Regarding claim 4, Carter discloses the interface of Claim 2, further comprising a manifold (comprising fittings 22, 24), wherein the first and second gas passageways interface with the manifold (Fig. 5).  
Regarding claim 5, Carter discloses the interface of Claim 4, wherein the first and second gas passageways are pneumatically linked to different sides of the manifold (Fig. 5).
Regarding claim 7, Carter discloses the interface of Claim 2, further comprising a nasal cannula (comprising fittings 22, 24) that includes at least one prong (comprising cannula nipples 38/46) configured to fit into a nare of the subject (col. 5, lines 44-47).
Regarding claim 9, Carter discloses the interface of Claim 7, wherein the at least one prong comprises a first nasal prong and a second nasal prong (right and left prongs in Fig. 5).
Regarding claims 11 and 20, Carter discloses the interface of Claim 9 (which encompasses the limitations of all but the last two lines of claim 20, see discussions above), wherein the first gas passageway extends into the first nasal prong and the second gas passageway extends into the second nasal prong (Fig. 5; where both passageway extend into both prongs and thus the first passageway extends into the first nasal prong (and the second nasal prong as well) and the second passageway extends into the second nasal prong (and the first nasal prong as well)).  
Regarding claims 12 and 21, Carter discloses the interface of Claim 9 (which encompasses the limitations of all but the last two lines of claim 21, see discussions above), wherein each of the first nasal prong and the second nasal prong is pneumatically linked to both the continuous positive flow of gas and the negative flow of gas (and therefore both the first and second gas passageways that deliver said gas flows) (Fig. 5).  
Regarding claim 13, Carter discloses the interface of Claim 7, wherein the second passageway and the nasal cannula are configured such that the negative flow of gas passes under or around compartments that carry the continuous positive flow of gas (Fig. 5, when a negative flow is drawn on inlet 30 as discussed in claim 2 above).  
Regarding claim 14, Carter discloses the interface of Claim 2, further comprising a barrier (the material of inner body member 24) that substantially pneumatically isolates the continuous positive flow of gas and the negative flow of gas (Fig. 5, when used with the flows discussed above regarding claim 2).  
Regarding claim 15, Carter discloses the interface of Claim 14, wherein the barrier pneumatically isolates the positive and negative flow of gases at or near a manifold (comprising fittings 22, 24) (Fig. 5, when used with the flows discussed above regarding claim 2) such that: 
the continuous positive flow of gas is configured to move through the first gas passageway by moving into a first nasal prong and a second nasal prong (Fig. 5, when used with the flows discussed above regarding claim 2), and 
the negative flow of gas is configured to be drawn out of the subject's airway and through the second gas passageway by moving through sections of the first and second nasal prongs that are not being utilized to deliver the continuous positive flow of gas to the subject's airway (Fig. 5, when used with the flows discussed above regarding claim 2).  
Regarding claim 16, Carter discloses the interface of Claim 2, wherein the first and second gas passageways are provided in different conduits (Fig. 5).  
Regarding claim 17, Carter discloses the interface of Claim 2, wherein more than one of each of the positive and negative gas flows is configured to be delivered to one or more airways of the subject (Fig. 5; col. 5, lines 44-47, where two of each of the flows are delivered the two nostrils of the subject).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levitsky.
Regarding claim 8, Levitsky discloses the interface of Claim 7, but Levitsky does not explicitly recite wherein the at least one prong is configured to provide less than 95% occlusion of the nare[] or provide about 40%-80% occlusion of the nare of the subject. However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. See MPEP 2125. Fig. 1 of Levitsky clearly shows a great deal of clearance/open space in the nostrils around the nasal prongs, such that arriving at wherein the at least one prong is configured to provide less than 95% occlusion of the nare or provide about 40%-80% occlusion of the nare of the subject in light of the Figures of Levitsky would have been obvious to an artisan before the effective filing date of the claimed invention in order to ensure plenty of room for inserting both a prong 108/110 and sampling tubing 111 into the nostrils.
Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Dobritz (US 4,048,993; hereinafter “Dobritz”).
Regarding claims 18 and 19, Carter discloses the interface of Claim 2, but Carter is silent regarding the interface further comprising a transfer module that includes a wick or an absorbent material, wherein the transfer module extends between the first gas passageway and the second gas passageway, acting as a seal between the first gas passageway and the second gas passageway or substantially preventing pneumatic communication between the first gas passageway and the second gas passageway. However, Dobritz demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to include a transfer module that includes a wick or an absorbent material (diffusion foil 5) (Fig. 1), wherein the transfer module extends between a first gas passageway (within conduit portion 9) and a second gas passageway (within conduit portion 10), acting as a seal between the first gas passageway and the second gas passageway or substantially preventing pneumatic communication between the first gas passageway and the second gas passageway (Fig. 1; col. 3, line 46-col. 4, line 7). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Carter to include a transfer module that includes a wick or an absorbent material, wherein the transfer module extends between the first gas passageway and the second gas passageway, acting as a seal between the first gas passageway and the second gas passageway or substantially preventing pneumatic communication between the first gas passageway and the second gas passageway as taught by Dobritz, e.g. by making at least a portion of inner body member 24 out of HME material, in order to provide the expected result of HME functionality to prevent the respiratory tracts of the patient from drying out when using the device of Carter (Dobritz, col. 1, lines 7-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used to reject at least claim 2 under 35 USC 102: Hickle et al. (US 2002/0017300 A1); De Voss (US 2002/0046755 A1); Curti et al. (US 2002/0053346 A1 and US 2013/0211275 A1); Levitsky et al. (US 2002/0055685 A1); Dutkiewicz (US 2002/0112730 A1); Gupta (US 2003/0111081 A1); Martin et al. (US 2006/0042631 A1); Acker et al. (US 2007/0113848 A1); Swanson (US 2009/0173350 A1); O’Conner et al. (US 2014/0000626 A1); Derrick (US 2014/0005565 A1); Tero (US 2014/0066801 A1); Weaver et al. (US 2015/0099993 A1); Myers (US 4,054,133); Gandi et al. (US 4,300,550); DiBenedetto et al. (US 4,602,644); Salter (US 5,137,017); Ketchedjian (US 6,247,470 B1); Wright (US 6,986,353 B2); Flanagan et al. (US 8,770,199 B2); Coleman et al. (US 2007/0068535 A1); Doty et al. (US 2008/0276941 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785